EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In The Claims
Claims 12 and 13 are cancelled. 

Reasons For The Above Changes
The above changes have been made because the claims are both cancelled and amended. 

REASONS FOR ALLOWANCE
Claims 1 – 10 and 14 - 19 are allowed. 
Claims 1- 10 and 14 – 19 are allowable over prior art of record because the art does of record does not disclose or suggest obvious determining which cluster among a plurality of clusters a new item is associated with, by using an item attribute value of the new item, wherein the determining includes re-clustering the plurality of items including the new item, in response to a determination that the new item is not associated with any of the plurality of clusters; after the re-clustering, for each item among the plurality of items, generating a cluster attribute value corresponding to the cluster associated with the item; and retraining the estimation model using training data that includes a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Showalter et al teaches Data analytics are provided in loan treatment. Various sources of data may be used to optimize or predict value for a loan. Using machine-learning and/or statistical analysis, loans or treatment best suited for a particular borrower may be determined. Due to the large amounts of data available, borrower behavior may be learned from previous behavior of others and mapped to a predictive model. Machine-learning indicates the most relevant factors in loan treatment, providing a matrix for predicting loan value or treatment success. A given borrower may be classified into one of many classes of borrower based on credit information, property information, desired loan information, real estate market information, and/or other data. Tens, hundreds, or even thousands of variables may be used to predict the optimum treatment

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2122